Rowell, C. J.
This is case for deceit in the sale of land conveyed to the plaintiffs by the joint deed of the defendants. The deceit consisted in a statement in the deed that the premises were free from incumbrance, except a certain mortgage whereon was then due $640, which the grantees assumed and .agreed to pay as a part of the price, whereas there was more then due thereon, to the knowledge of the defendants, which the plaintiffs had to pay.
It not appearing that the land was Mrs. Carr’s, the case does not come within the Married Women’s Act, but must stand upon the common law, and at the common law a married woman is not liable for torts based upon her contracts, Tut only for her torts simpliciter. Woodward v. Barnes, 46 Vt. 332; Russell v. Phelps, 73 Vt. 390, 50 Atl. 1101.
But Mr. Carr is liable for his tort in the matter, and •should pay to the plaintiffs $167.70, the amount they had to pay by reason thereof, with interest thereon by way of damages from the commencement of the suit, the record not showing when the payment was made.
Judgment affirmed as to Mrs. Carr, but reverseId as to Mr. Carr, and judgment against him for said last-mentioned *176sum, zvith interest thereon as aforesaid, and costs. Certided execution ■granted.